                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MISSOURI
                                    EASTERN DIVISION

PAMELA BUTLER,
                                              )
                                              )
                Plaintiffs,                   )
                                              )
          vs.                                 )          Case No. 4:18-cv-01701-AGF
                                              )
MALLINCKRODT LLC, et al.,                     )          Lead Case
                                              )
                Defendants.                   )

                               MEMORANDUM AND ORDER

       This matter is before the Court upon review of the parties’ Joint Notice Regarding

Automatic Stay in Mallinckrodt, LLC’s Bankruptcy (ECF No. 41). In their Joint Notice,

the parties assert that the United States Bankruptcy Court of the District of Delaware, in

which Mallinckrodt’s bankruptcy is pending, has lifted the automatic bankruptcy stay in

part, such that Plaintiffs in these four consolidated cases (“Plaintiffs”) may proceed in

this Court on their claims against Mallinckrodt, solely as to Mallinckrodt’s “liabilities

that are subject to indemnification claims under its’ (or its predecessors’) various

contracts with the U.S. Army Corps of Engineers, as assumed by the Atomic Energy

Commission, a predecessor-in-interest to the Department of Energy, to support the

production of refined uranium, including its production, storage, and disposal of

radioactive material, consisting of source, special nuclear, and/or byproduct material, in

the greater St. Louis, Missouri area (the ‘Defined Liabilities’).” ECF No. 41-1. The

parties have attached the bankruptcy court’s Agreed Order Modifying Automatic Stay to

Permit Litigation under Price-Anderson Act (ECF No. 41-1) to their Joint Notice.
       Accordingly,

       IT IS HEREBY ORDERED that the automatic stay previously imposed as to

Defendant Mallinckrodt LLC is LIFTED such that Plaintiffs’ claims may proceed

against this Defendant solely as to the Defined Liabilities as defined in the United States

Bankruptcy Court of the District of Delaware’s June 23, 2021 Agreed Order Modifying

Automatic Stay to Permit Litigation under Price-Anderson Act (ECF No. 41-1).

       IT IS FURTHER ORDERED that Plaintiffs’ motion to sever is DISMISSED as

moot. ECF No. 34.

       IT IS FURTHER ORDERED that the parties shall promptly meet and confer to

discuss the potential for settlement and the schedule for common discovery and

resolution of any common issues such that, if these cases do not settle, they may be

unconsolidated and return to the District Judge(s) to whom the cases were originally

assigned. No later than July 14, 2021, the parties shall file a joint proposed schedule for

common discovery and resolution of any common issues, and a joint status report setting

out any topics that the parties wish to address during the next status conference.

       IT IS FURTHER ORDERED that this matter is set for a status conference on

July 21, 2021 at 1:00 p.m. The status conference will take place by Zoom. Hearing

participants are directed to use the following Zoom log in information: Meeting ID: 161

444 0464; Password: 973200. Members of the general public who wish to listen to the

hearing are directed to call 1-669-254-5252; Meeting ID: 161 444 0464. All participants

are directed to add their name (right click and select Rename) to their profile upon

entering the Zoom hearing. Non-case participants must remain muted throughout the

                                             2
entire proceedings. Pursuant to Local Rule 13.02, all means of photographing, recording,

broadcasting, and televising are prohibited in any courtroom, and in areas adjacent to any

courtroom, except when authorized by the presiding judge. This includes proceedings

ordered by the Court to be conducted by phone or video.




                                         AUDREY G. FLEISSIG
                                         UNITED STATES DISTRICT JUDGE

Dated this 24th day of June, 2021.




                                            3
